NEWS RELEASE Contact: Jason S. Kirsch, APR Pennsylvania Commerce Bancorp Inc. (717) 412-6200 jason.kirsch@commercepc.com Kevin Barry Republic First Bancorp Inc. (215) 430-5416 kbarry@rfbkonline.com FOR IMMEDIATE RELEASE Pennsylvania Commerce Bancorp to Acquire Republic First Bancorp and Become Metro Bancorp Combined growth company to expand in PA, NJ and beyond HARRISBURG, Pa. (Nov. 10, 2008) — Pennsylvania Commerce Bancorp Inc. (NASDAQ: COBH), holding company of Commerce Bank/Harrisburg, and Philadelphia-based Republic First Bancorp Inc. (NASDAQ: FRBK), holding company of Republic First Bank, today announced that the companies have signed a definitive agreement to merge to form Metro Bancorp Inc. With headquarters in Harrisburg and Philadelphia, Metro Bancorp will have a network of 45 convenient stores in Central Pennsylvania, Metro Philadelphia and Southern New Jersey. Commerce Bank/Harrisburg stores will continue to operate as Commerce Bank for a limited time. Republic First locations will re-brand as Metro Bank early in The combined company (which will continue to trade on NASDAQ) will have total assets exceeding $3 billion, market capitalization of about $260 million and more than 1,200 team members. The company will pursue an aggressive growth strategy with new stores in Central Pennsylvania, Southern New Jersey and other markets. Under the terms of the agreement, which has been approved by the board of directors of both companies, Pennsylvania Commerce will acquire Republic First in a tax-free all-stock transaction. On the effective date of the merger, Republic First shareholders will receive a fraction of a share of Pennsylvania Commerce common stock worth $10.00 for each share of Republic First stock owned. The actual exchange ratio will be based on the average closing price of Pennsylvania Commerce common stock for twenty (20) consecutive trading days preceding the effective date of the merger. As of this date, Republic First shareholders will receive 0.36 shares of Pennsylvania Commerce common stock (COBH) with a ceiling of 0.38 shares and floor of 0.34 shares for each share of Republic First stock. Pennsylvania Commerce opened its first location in Camp Hill, Pa., in 1985. From its inception, the company has followed the industry-changing model originated by Vernon W. Hill, II, founder and former chairman of Commerce Bancorp Inc. and co-founder of Pennsylvania Commerce. “We have enjoyed outstanding success living a customer-focused model in Central Pennsylvania for 23 years — and our model will live on in Metro Bank,” said Pennsylvania Commerce Co-Founder, Chairman, President and CEO Gary L.
